Citation Nr: 0716187	
Decision Date: 05/31/07    Archive Date: 06/11/07

DOCKET NO.  00-04 489A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether an overpayment of pension benefits in the calculated 
amount of $789 was properly created.  

(The issue of entitlement to service connection for PTSD is 
the subject of a separate decision).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Conner, Counsel



INTRODUCTION

The veteran served on active duty from January 1943 to 
February 1946.

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 1999 determination of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, which terminated the veteran's pension retroactively 
based on excessive income, resulting in an overpayment in the 
calculated amount of $789.

A review of the record indicates that the veteran has 
requested a waiver of recovery of the pension debt at issue 
in this case.  Although this request has been referred to the 
Committee on Waivers and Compromises (Committee), it appears 
that the Committee has stayed action on the veteran's waiver 
request, pending a decision on the debt's validity.  See 
VAOPGCPREC 6-98; see also Narron v. West, 13 Vet. App. 223 
(1999); Schaper v. Derwinski, 1 Vet. App. 430, 434 (1991).

In July 2006, the Board remanded the matter for the purposes 
of affording the veteran the opportunity to attend a hearing 
before a Veterans Law Judge at the RO, as he had requested.  
In January 2007, the veteran was notified of the time and 
date of the scheduled hearing by mail; however, he failed to 
appear and neither furnished an explanation for his failure 
to appear nor requested a postponement or another hearing.  
Pursuant to 38 C.F.R. § 20.702(d) (2006), when an appellant 
fails to appear for a scheduled hearing and has not requested 
a postponement, the case will then be processed as though the 
request for a hearing had been withdrawn.  Accordingly, the 
Board will proceed with consideration of this appeal based on 
the evidence of record.


FINDINGS OF FACT

1.  In March 1999, the veteran applied for VA pension 
benefits, reporting family income from Social Security and a 
carpenter's pension.  He indicated that his spouse was not 
working.  

2.  The veteran was awarded pension benefits effective April 
1, 1999, and was paid $263 monthly based on his reported 
family income.  

3.  In June 1999, the veteran advised the RO that his spouse 
had begun working and earning wages beginning in March 1999.

4.  In August 1999, the RO retroactively terminated the 
veteran's pension benefits effective April 1, 1999, because 
his family income, consisting of his Social Security 
benefits, carpenters' pension, and spouse's wages, exceeded 
the applicable maximum pension rate.  

5.  An overpayment of $789, representing three months pension 
benefits, was properly created as a result of the veteran's 
failure to report his family income in a timely manner.


CONCLUSION OF LAW

The overpayment of pension benefits in the calculated amount 
of $789 is valid.  38 U.S.C.A. §§ 1503, 1521 (West 2002); 
38 C.F.R. § 3.3, 3.271, 3.272 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties To Notify And Assist

As a preliminary matter, the Board notes that the notice and 
duty to assist provisions of the Veterans Claims Assistance 
Act of 2000 do not apply to waiver claims.  Barger v. 
Principi, 16 Vet. App. 132 (2002).  Rather, the statute 
pertaining to waiver claims, 38 U.S.C.A. § 5302, contains its 
own notice provisions.  This statute requires that a payee be 
notified of his or her right to apply for a waiver, and a 
description of the procedures for submitting the application.  
38 U.S.C.A. § 5302(a).  

In addition, VA regulations provide that when a debt results 
from an individual's participation in a benefits program, the 
individual must be informed of the exact amount of the debt, 
and the collection methods to be employed.  38 C.F.R. 
§ 1.911(d).  The individual must also be notified of his or 
her rights and remedies, specifically, that he may informally 
dispute the debt, or the amount of the debt; that he may 
request a waiver; that he may request a hearing; and that he 
may appeal the underlying debt.  38 C.F.R.  § 1.911(b), (c).  
This information was provided to the veteran in this case.  
The claimant must also be provided notice of the reasons for 
the debt.  38 C.F.R. § 1.911(d).  This was  accomplished in 
several letters and statements of the case.  

Additional information, including information regarding the 
evidence necessary to substantiate his claim, was provided in 
correspondence from the RO, as well as in statements of the 
case.  The Board further notes that all evidence necessary to 
fairly evaluate  the claim has been obtained.  Thus, there 
has been adequate notification and development under the 
relevant law, given the facts of this case. 


Background

A review of the record shows that in March 1999, the veteran 
submitted an application for VA pension, stating that his 
monthly family income consisted of $585 from the Social 
Security Administration and $102 in carpenters' pension 
benefits, for a total family income of $8244 annually.  In an 
attached statement, the veteran indicated that his spouse had 
previously worked part time, but had lost her job in December 
1998.

In a May 1999 letter, the RO notified the veteran that his 
claim for pension had been granted.  He was advised that he 
was entitled to $263 monthly, beginning April 1, 1999, based 
on his income from Social Security and his carpenters' 
pension.  The letter clearly advised the veteran that the 
rate of his pension was based on his reports of family 
income, and that he was responsible for notifying VA 
immediately of any changes in his income or family status.  
He was also provided with VA Form 21-8768, which further 
advised him of his responsibility to promptly report to VA 
any changes in his income or the status of his dependents.

In June 1999, the RO contacted the veteran by telephone and 
was advised that his spouse had started working March 26, 
1999, and received $144 weekly.  In July 1999, the veteran 
reported that his spouse had worked from April 19, 1999, to 
June 19, 1999.  He indicated that her wages for this period 
totaled $2196.  

Later that month, the veteran submitted an Eligibility 
Verification Report (EVR) on which he indicated that his 
spouse had earned $10,428 from August 1998 to August 1999.  
Upon receipt of the EVR, the RO contacted the veteran by 
telephone to clarify his reported family income.  The veteran 
explained that his spouse's work was seasonal and that she 
worked only when called.  

In an August 1999 letter, the RO notified the veteran that 
his pension had been terminated retroactively, effective May 
1, 1999.  He was advised that his annual income from Social 
Security ($7110) and his pension ($1224), plus his spouse's 
earned income of $10,428, totaling $18,762, exceeded the 
annual income limit of $11,497, for a veteran with one 
dependent.  He was notified that because of the retroactive 
termination, he had been paid too much and would be advised 
as to the amount of the debt.  He was subsequently advised 
that his debt totaled $789, representing three months of 
pension payments.  

The veteran challenged the creation of the debt.  In a 
September 1999 letter, he indicated that he had filled out 
all the required paperwork and was told that he qualified for 
pension.  He indicated that he wanted to know why he was sent 
checks in the first place if he wasn't entitled to them.  

In an October 1999 letter, the RO explained to the veteran 
that he had been awarded  pension checks of $263 monthly 
beginning in April 1999 based on his reported family income, 
which had not included his spouse's wages.  The RO explained 
that his pension was terminated immediately upon learning 
that his spouse had begun working.  He was advised that if he 
had reported his spouse's wages sooner, they would not have 
paid him.  
The veteran appealed the RO's decision.  In support of his 
appeal, he submitted wage reports showing that his spouse had 
earned wages from two different employers in 1999, the 
amounts of $1677 and $2436, for a total of $4113.  

In a June 2000 letter, the RO notified the veteran that his 
total income for 1999, consisting of his Social Security 
benefits ($7110) and his pension ($1224) and his spouse's 
income ($4110) totaled $12,447, which still exceeded the 
maximum annual pension rate.  


Analysis

Pursuant to 38 U.S.C.A. § 1521(a), pension is payable to a 
veteran of a period of war who is permanently and totally 
disabled from nonservice-connected disability not the result 
of his or her own willful misconduct.  Basic entitlement 
exists if, among other things, the veteran's income is not in 
excess of the applicable maximum annual pension rate 
specified in 38 C.F.R. § 3.23.  See 38 U.S.C.A. § 1521(a); 38 
C.F.R. §§ 3.3(a)(3) (2006).

Payments of VA nonservice-connected pension benefits are made 
at a specified annual maximum rate, reduced on a dollar-for-
dollar basis by annualized countable family income.  38 
U.S.C.A. §§ 1503, 1521 (West 2002); 38 C.F.R. §§ 3.3, 3.23 
(2006).  Payments of any kind, from any source, shall be 
counted as income during the 12-month annualization period in 
which received, unless specifically excluded.  38 C.F.R. §§ 
3.271, 3.272 (2006).

In this case, the veteran's SSA benefits, his carpenters' 
pension, and his spouse's wages do not fall within any of the 
enumerated exclusions in the applicable criteria.  See 38 
C.F.R. §§ 3.262, 3.272.  Thus, the RO properly counted these 
payments as income.  As set forth above, this income exceeded 
the maximum annual pension rate and required retroactive 
termination of the veteran's pension for the period from 
April 1, 1999, to June 1, 1999.  This produced the resulting 
overpayment in the amount of $789.  

The veteran has not contested the fact that he received this 
income, nor the amount received.  Since the record does not 
show that the RO committed either factual or legal error in 
computing his annual countable income or the overpayment at 
issue here, the Board is satisfied that the $789 pension 
overpayment was properly calculated.  Schaper, 1 Vet. App. at 
434.  

The Board notes that the veteran claims that he was not at 
fault in the creation of this debt.  Thus, the Board has 
considered the concept of sole administrative error.

Under 38 U.S.C. § 5112(b)(10), the effective date of a 
reduction or discontinuance of compensation by reason of an 
erroneous award based solely on administrative error or error 
in judgment shall be the date of last payment.  See also 38 
C.F.R. § 3.500(b)(2) (2006).  As the Court noted, "[s]tated 
another way, when an overpayment has been made by reason of 
an erroneous award based solely on administrative error, the 
reduction of that award cannot be made retroactive to form an 
overpayment debt owed to VA from the recipient of the 
erroneous award."  Erickson v. West, 13 Vet. App. 495, 499 
(2000).  

Sole administrative error, however, may be found to occur in 
cases where the veteran neither had knowledge of nor should 
have been aware of the erroneous award.  Further, such error 
contemplates that neither the veteran's actions nor his 
failure to act contributed to payment pursuant to an 
erroneous award.  38 U.S.C.A. § 5112(b)(10) (West 2002); 38  
C.F.R. § 3.500(b)(2) (2006).

In this case, the veteran did not immediately notify VA when 
his spouse began working.  Rather, he accepted full pension 
payments, when he knew or should have known that was entitled 
to a reduced rate, or no pension at all, due to his spouse's 
receipt of wage income.  Thus, he would have been under the 
obligation to contact VA to correct the error.  Because he 
continued to accept the erroneous payment, despite receiving 
clear notification that it was his responsibility to 
immediately report all changes in his income, his failure to 
act produced the overpayment.  Indeed, VA took prompt action 
to terminate the veteran's pension upon notice of the 
additional income.  In view of the foregoing, the Board must 
find  that the overpayment at issue in this case was not due 
to sole administrative error.  38 U.S.C.A. § 5112(b)(10); 38 
C.F.R. § 3.500(b)(2).  

For the reasons set forth above, the Board finds that the 
overpayment at issue in this case was properly created and is 
a valid debt.  Narron v. West, 13 Vet. App. 223 (1999).  


ORDER

The overpayment of pension benefits in the calculated amount 
of $789 was properly created.  The appeal is denied.  



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


